Rule 704. Judicial Leave


      (A) Policy Statement. It is the policy of the Unified Judicial System that jurists
are required to devote the necessary time and attention to their judicial duties.
Absences due to a judge’s illness or physical or mental disability shall not be abused
and are subject to the review of the Supreme Court as part of the Court’s
constitutionally mandated responsibility to oversee the Unified Judicial System.

      (B) General rule.

      (1) Initial report of illness or physical or mental disability. Any judge who,
because of his or her illness or physical or mental disability, is unable to substantially
perform his or her duties for a period of fifteen (15) days or more within any thirty-day
period shall provide a written report to the President Judge and to the Court
Administrator [of Pennsylvania]on a Rule 704 Report form supplied by the
Administrative Office.

             (a) Content of the report. The report shall include a description of the
      nature of the illness or physical or mental disability, the start date and expected
      length of the absence, and a certification from the treating physician, psychiatrist,
      or psychologist explaining how the illness or physical or mental disability
      renders the judge unable [of the judge’s inability]to substantially perform his
      or her duties.

             (b) Time for filing the report. The report shall be submitted within ten
      (10) days of the date the judge becomes aware he or she will be absent for fifteen
      (15) days or more, but in any event no later than ten (10) days after the fifteenth
      day of the judge’s absence.

       (2) Subsequent reporting of continuing illness or physical or mental disability. If
a judge is unable to substantially perform his or her duties for thirty additional days
beyond an initial fifteen-day period, the judge shall file, within ten (10) days after the
thirty-day period, an updated report, on a Rule 704 Report form supplied by the
Administrative Office, containing the information required in (B)(1)(a), except that the
healthcare professional’s certification shall also state that the illness or physical or
mental disability persists and provide a medical opinion as to the judge’s anticipated
return to service. Thereafter, the judge shall continue to file reports every thirty (30)
days for as long as the illness or physical or mental disability persists.

      (3) Report of return to service. When a judge’s illness or physical or mental
disability no longer persists, the judge shall, within ten (10) days of returning to
service, report to the President Judge and the Court Administrator that he or she
is able to substantially perform his or her duties. If the judge will have any
restrictions upon returning, he or she must submit a Rule 704 Report that
includes a physician’s explanation of how such restrictions may impact the
judge’s ability to substantially perform his or her duties.

      Note: If a President Judge is unable to substantially perform his or her duties, or
returns to service, as described in subparagraph (B), the President Judge shall submit
the required reports to the Court Administrator.


      [(3)](4) Duties of President Judge.


            [(a) If a President Judge is unable to substantially perform his or her
      duties for a period of fifteen (15) days or more within any thirty-day period,
      the President Judge shall submit reports to the Court Administrator
      pursuant to (B)(1) and (2).]

              (a)[b] If a President Judge is aware of a judge who has been unable to
      substantially perform his or her duties for at least fifteen (15) days within any
      thirty-day period but has not filed a report as required by this Rule, the President
      Judge shall communicate by letter to the judge that a report must be submitted
      within ten (10) days of the date of the letter. A copy of that letter shall be provided
      to the Court Administrator. If no response is received from the judge, the Court
      Administrator shall report the lack of response to the Supreme Court for
      appropriate action.

              If the illness or physical or mental disability is of such a nature that the
      judge cannot submit any of the reports required by this Rule, the President Judge
      shall make reasonable inquiry into the nature of the illness or physical or mental
      disability and report the findings to the Court Administrator, who shall inform the
      Supreme Court of those findings.

             (b)[c]If a President Judge believes that a judge is suffering from an illness
      or physical or mental disability [a mental or physical disability]that renders
      him or her incapable of substantially performing his or her judicial duties, and that
      immediate action is warranted, the President Judge, after consultation with the
      Court Administrator, may place the judge on administrative leave. The Court
      Administrator shall promptly advise the Supreme Court of any placements on
      administrative leave.

              (c)[d] When a President Judge is unable to substantially perform his or her
      duties, the Court Administrator shall perform the duties prescribed in (B)(4)(a) and
      (b)[(3)(b) and (c)].


                                             2
       [(4)](5) Reporting to the Supreme Court. The reports of any jurist who is unable
to substantially perform his or her duties for a cumulative period of at least ninety days in
any twelve-month period shall be forwarded by the Court Administrator to the Supreme
Court for appropriate action.

       [(5)](6) Request for Independent Examination.

             (a) A President Judge may request that a judge who is unable to
       substantially perform his or her duties submit to an independent physical,
       psychiatric, or psychological examination. Such request shall be made in writing
       to the Court Administrator and shall explain the reasons for an independent
       examination.

               If the Court Administrator agrees that an independent examination is
       justified, the President Judge shall inform the judge of the name of the physician,
       psychiatrist, or psychologist who will conduct the examination, and the judge shall
       submit to the examination within thirty (30) days of receiving notice from the
       President Judge and must agree to waive confidentiality protections so that the
       President Judge, Court Administrator and Supreme Court can be provided with
       the results of the examination.

              (b) The Court Administrator may direct a jurist who is unable to
       substantially perform his or her duties to submit to an independent examination.
       The Court Administrator shall inform the jurist of the name of the physician,
       psychiatrist, or psychologist who will conduct the examination, and the jurist shall
       submit to the examination within thirty (30) days of receiving notice from the Court
       Administrator and must agree to waive confidentiality protections so that the
       President Judge, Court Administrator and Supreme Court can be provided with
       the results of the examination.

       (C) Confidentiality. Any reports submitted pursuant to this Rule shall be
       confidential and subject to disclosure only to necessary judicial, administrative or
       disciplinary personnel.

       (D) Definitions. For the purposes of this Rule:

       (1) Day means a calendar day.

       (2) Judge means a judge of a court of common pleas, Philadelphia Municipal
       Court, [Philadelphia Traffic Court, ]the Superior Court of Pennsylvania, the
       Commonwealth Court of Pennsylvania, or a magisterial district judge. For
       purposes of this Rule, judge does not include a senior judge.


                                              3
(3) Jurist means both a judge and a President Judge.

(4) President Judge means the President Judge of a judicial district or, in the
case of the Superior Court of Pennsylvania, the Commonwealth Court of
Pennsylvania, or Philadelphia Municipal Court, [or Philadelphia Traffic Court,
]the President Judge of the court.

(5) Substantially perform means to carry out on a full-time basis the essential
and assigned responsibilities required of the judicial office.

     Note: The time periods provided in the Rule are only the minimum periods of absence that
trigger the reporting requirements of the Rule. A jurist may be unable to substantially perform his
or her duties even if he or she reports to work in excess of the time periods provided, which would
also require the filing of the reports mandated by the Rule. The key to an assessment of
substantial performance is whether the jurist is carrying out the assigned duties of his or her
position to the same extent as other jurists in the same or comparable position. A judge may be
presumed to be unable to substantially perform his or her duties if, for example, the judge has
been unable to work more than three hours in a day for a total of fifteen (15) days in a thirty-day
period.




                                            4